Exhibit 10.1 - Stock Purchase Agreement







STOCK PURCHASE AGREEMENT


BY AND AMONG


 CREATIVE MANAGEMENT GLOBAL, INC.


AND


CREATIVE MANAGEMENT OF DELAWARE, INC.


AND


CMG HOLDINGS GROUP, INC.




DATED AS OF


JUNE 25, 2012


 
1

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 25,
2012 by and among CREATIVE MANAGEMENT GLOBAL,  INC. . a Delaware corporation
(the “Buyer”), , and CMG HOLDINGS, INC., a Nevada corporation (the “Seller”),
who cumulatively own all of the outstanding capital stock of the and CREATIVE
MANAGEMENT OF DELAWARE, INC. . a Delaware corporation (the “Company”). Certain
other capitalized terms used herein are defined in Article IX and throughout
this Agreement.


WHEREAS, the Company is a talent management agency that provides custom
marketing solutions that optimize profitability by concentrating in the sectors
of talent management.. The Company has managed the careers of entertainment
figures and personalities throughout sectors of literary, television, media
training, image marketing, endorsements, licensing, contract negotiations and
speaking appearances.


WHEREAS, the Seller owns one hundred percent (100%) of the outstanding capital
stock of the Company consisting of 10,000,000 shares of common stock, par value
$0.00001 per share (the “Shares”), of the Company; and


WHEREAS, the Buyer desires to acquire from the Seller, and the Seller desire to
sell to Buyer, all of the outstanding capital stock of the Company, consisting
of the Shares (the “Acquisition”), on the terms and subject to the conditions
set forth in this Agreement; and


WHEREAS, upon close of the Acquisition, the Company will be a wholly-owned
Subsidiary of the Buyer; and


WHEREAS, the Company is seeking to expand its business outside of North America;
and


WHEREAS, the Company has pending litigation in the state of Florida; and


WHEREAS, the Buyer will seek to the expand their South American and Asia Pacific
operations and provide any additional working capital necessary to develop,
operate and manage various sectors of the talent management industry. ;


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties herein contained, and upon the terms and subject
to the conditions hereinafter set forth, the parties hereto hereby agree as
follows:


ARTICLE I:                                THE STOCK PURCHASE


1.1 Purchase and Sale of Shares. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined in Section 1.2), the Seller will
sell, convey, transfer, assign and deliver to Buyer (or one or more of its
assignees) all of the Shares of the Company now owned by or issued to the Seller
or to which the Seller may be entitled, free and clear of any Liens, claims or
encumbrances.


1.2Closing. Subject to and after the fulfillment or waiver of the conditions set
forth in Article VI, Article VII, and Article XI of this Agreement, the closing
of the purchase and sale of the Shares (the “Closing”), will take place
concurrently with the execution of this Agreement, at the offices of Sellers’ in
Miami, Florida or such other place as the parties may otherwise agree; provided,
however, that the parties agree that they shall each have up to three (3) days
following the Closing (the “Escrow Period”) in which deliver the various Closing
deliverables called for by this Agreement. The “Closing Date” shall be the date
of this Agreement


1.3Purchase Price. Subject to and upon the terms and conditions of this
Agreement, in reliance on the representations, warranties, covenants, and
agreements of the Seller, (i) the Buyer will pay the Seller, as consideration
for the Shares the i and royalty payment set forth in Sections 1.4 and the
deferred payment set forth in Section 1.5 (collectively, the “Purchase Price”),
and.
 
1.4Royalty Payment Effective as of the Closing, for a period of nineteen (19)
months, the Buyer shall pay to the Seller 10% of cash or other forms of payment
or compensation received as Gross Revenues less Direct Costs earned directly
resulting from South American or Asia Pacific operations of the Company pursuit
to the sectors of the management  of entertainment figures and personalities
throughout sectors of literary, television, media training, image marketing,
endorsements, licensing, contract negotiations and speaking
appearances.  Without limiting the generality of the foregoing, direct costs
shall include attorneys’ fees and costs incurred by the Company in obtaining or
attempting to generate Gross Revenues. Said direct costs shall be calculated as
to the management of each entertainment figure and personalitie throughout
sectors of literary, television, media training, image marketing, endorsements,
licensing, contract negotiations and speaking appearances.  Amounts due
hereunder shall be payable on a quarterly basis commencing with the calendar
quarter in which the Closing occurs with respect to amounts collected, costs
incurred or taxes accrued in such quarter. Payment shall be made within fifteen
business days from the end of a calendar quarter and shall be accompanied by a
statement from the Buyer stating in reasonable detail the calculation of amounts
payable.


 
2

--------------------------------------------------------------------------------

 


1.5 Deferred Payment Consideration. As part of the Purchase Price, the remainder
of the Purchase Price (following payment of the the Royalty Payments) will
consist of, and be paid to the Seller by the Buyer, as follows:


A final payment (the “Deferred Payment”) of One Hundred Thirty Three Thousand
($133,000) to be paid nineteen (19) months from Closing date, after the
Company’s year-end 2013 financial statements are completed and audited by an
independent accounting firm and that will reflect the total  Company Gross
Revenues less Direct Costs for the years 2012, and 2013.


1.6 Accounting and Tax Treatment. The parties hereto intend that the
transactions contemplated hereby will be treated as a purchase by Buyer for
accounting purposes and as taxable under the Code for tax purposes.


ARTICLE II:                                REPRESENTATIONS AND WARRANTIES OF
BUYER


As a material inducement to the Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer makes the following
representations and warranties to the Seller:


2.1 Corporate Status. The Buyer to the best of its knowledge, hereby represents
and warrants that (i) the Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, (ii) the
Buyer is qualified to do business as a corporation in each of the jurisdictions
in which it operates, (iii) the execution, delivery and performance of this
Agreement by the Buyer has been duly authorized by all necessary corporate
action, and (iv) no governmental authorization, approval, order, license,
permit, franchise or consent and no registration or filing with any Governmental
Authority is required in connection with the execution, delivery or performance
of this Agreement by the Buyer.


2.2 Enforceability. This Agreement has been duly executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity. Neither the execution and delivery nor the
performance of this Agreement by the Buyer will conflict with the Buyer’s
Articles of Incorporation or By-laws, as amended to date, or result in a breach
of any terms or provisions of, or constitute a default under, any material
Contract, agreement or instrument to which the Buyer is a party or by which the
Buyer is bound.


2.3 Litigation. The Buyer to the best of its knowledge, is not a party to any
pending or, to its knowledge, threatened suit, action, proceeding, prosecution
or litigation which might materially adversely affect the financial condition,
business, assets, properties, certificates, rights, authorities, franchises or
authorizations of the Buyer, or materially interfere therewith. The Buyer is not
a party to any pending or, to its knowledge, threatened governmental
investigation involving the Buyer or any of its operations, including inquiries,
citations or complaints by any federal, state or local administration or agency,
which would materially adversely affect the financial condition, business,
assets or properties of the Buyer. There are no outstanding, existing or pending
judgments, orders, decrees, rulings, directives, stipulations or other mandates
of any court or any public or quasi-public agency, body or official which have
been in any way violated as they relate to or affect the Buyer or any of the
Buyers’ assets, businesses, operations, affairs or activities.


2.4 No Commissions . The Buyer has not incurred any obligation for any finder’s
or brokers or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.


2.5 Investment Intent. Buyer represents and warrants that it is acquiring the
Shares for its own account, . The Buyer understands and acknowledges that the
Shares it is acquiring have not been registered , and that the Buyer must, and
the Buyer represents that it is able to, bear the economic risks of the
investment in the Shares until the Shares have been registered under or
otherwise may be disposed of.


2.6 Reliance. The Buyer is not relying on the Company, the Seller or any of
their respective employees, agents or sub-agents with respect to the legal, tax,
economic and related considerations of its purchase of the Shares and
consummation of the Acquisition, and the Buyer has relied on the advice of, or
has consulted with, only its own advisors.


2.7 Estimates and Forward-Looking Statements. The Buyer acknowledges that any
estimates or forward-looking statements or projections of the Company were
prepared by the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or the Seller and should not be relied upon.


 
3

--------------------------------------------------------------------------------

 
2.8 Completeness of Representations. No representation, warranty, covenant, or
provision contained in this Agreement nor any statement, exhibit, schedule or
information furnished or to be furnished on behalf of the Buyer under or
pursuant to this Agreement contains or will contain any untrue statement of
material fact or omits or will omit to state a material fact necessary to make
the statements contained in it not misleading.


ARTICLE III:                                REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE SELLER


As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company and the Seller, individually
and not jointly and severally, make, as appropriate, the following
representations and warranties to Buyer:


3.1 Corporate Status. The Seller,  represents and warrants to the best of its
knowledge that it is (i) duly organized, validly existing and in good standing
under the laws of the State of Neveda; (ii) has full corporate power to own all
of its shares in the Company and to carry on its business as it is now being
conducted; and (iii) is qualified to do business as a corporation in each of the
jurisdictions in which it operates.


3.2 Power and Authority . Each of the Seller and the Company , represents and
warrants that to the best of its knowledge, it has the power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The Company represents and
warrants that it has taken all action necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby. The Seller represents and
warrants that it has the requisite competence, power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.


3.3 Enforceability. This Agreement has been duly executed and delivered by the
Company and the Seller, and this Agreement constitutes the legal, valid and
binding obligation of each of them, enforceable against each of them in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity. The Company and Seller represent and warrant that neither the
execution and delivery nor the performance of this Agreement will conflict with
their Certificate of Incorporation or By-laws, as amended to date, or result in
a breach of any terms or provisions of, or constitute a default under, any
material Contract, agreement or instrument to which they a party or by which
they bound.


3.4 Capitalization. The Company represents and warrants that to the best of its
knowledge, as of the Closing, the authorized capital stock of the Company will
consist of 10,000,000 shares of common stock . All of the issued and outstanding
shares of capital stock of the Company (i) have been duly authorized and validly
issued and are fully paid and non-assessable, (ii) were issued in compliance
with all applicable state and federal securities laws, and (iii) were not issued
in violation of any preemptive rights or rights of first refusal. No preemptive
rights or rights of first refusal exist with respect to the shares of capital
stock of the Company and no such rights arise by virtue of or in connection with
the transactions contemplated hereby. There are no outstanding or authorized
rights, options, warrants, convertible securities, subscription rights,
conversion rights, exchange rights or other agreements or commitments of any
kind that could require the Company to issue or sell any shares of its capital
stock (or securities convertible into or exchangeable for shares of its capital
stock). There is no outstanding stock appreciation, phantom stock, profit
participation or other similar rights with respect to the Company. Other than as
set forth herein, there are no proxies, voting rights or other agreements or
understandings with respect to the voting or transfer of the capital stock of
the Company. The Company is not obligated to redeem or otherwise acquire any of
its outstanding shares of capital stock.


3.5 Seller Ownership. The  Seller represents and warrants that to the best of
its knowledge that it is the sole owner of all Shares transferred hereby by it
and  it will transfer to Buyer, in fulfillment of this Agreement, all of the
Shares owned by it, free and clear of all Liens, encumbrances or claims by any
third parties.


3.6 Title to Assets. The Company represents and warrants to the best of its
knowledge that it has good and marketable title to all of its assets hereto,
which good and marketable title is free and clear of mortgages, pledges, Liens,
credit agreements, title retention agreements, security agreements, Taxes,
claims, debts and other obligations and encumbrances except (a) as specifically
set forth in Schedule D hereto, (b) the Lien, if any, of current Taxes not yet
due and payable and (c) such additional encumbrances or imperfections of title,
if any, which are not substantial in character, amount or extent and which do
not materially detract from the value, or materially interfere with the present
or future intended use, of the Company’s assets, and which do not otherwise
materially impair or affect the business and operations of the Company.


3.7 Possession of Assets. The Company represents and warrants that to the best
of its knowledge, its title to its assets has never been disputed or questioned;
nor does the Company know of any facts by reason of which the possession or
title of its assets might be disturbed or questioned or by reason of which any
claim to its assets might arise or be set up adverse to the Company.


3.8 Records of the Company . The Company represents and warrants that to the
best of its knowledge that (i) the copies of the Certificate of Incorporation
and By-laws of the Company, which are attached as Schedule E hereto, are true,
accurate and complete and reflect all amendments made through the date of this
Agreement, and (ii) the stock ledgers of the Company, which are attached as
Schedule F hereto, contain accurate and complete records of all issuances,
transfers and cancellations of shares of the capital stock of the Company.


 
4

--------------------------------------------------------------------------------

 
3.9 Regulatory Good Standing . The Company represents and warrants that to the
best of its knowledge it has all material rights, certificates, authorities,
permits, licenses, franchises and other authorizations necessary to and has
complied in material respects with all laws applicable to, the conduct of its
business in the manner and in the areas in which such business is presently
being conducted and all such certificates, authorities, rights, permits,
licenses, franchises and authorizations are valid, in good standing, in full
force and effect, under no orders of suspension or restraints, and subject to no
disciplinary, probationary or other orders. To the best of its knowledge, the
Company has engaged in no activity whatever which would cause or lead to
proceedings involving revocation, suspension, restraint, disciplinary action or
any other action whereby any of such certificates, authorities, rights, permits,
licenses, franchises or authorizations, or any part thereof, might be canceled,
terminated, suspended, impaired, lost or otherwise adversely affected, and no
action or proceeding looking to or contemplating any of the foregoing is pending
or, to the Company’s knowledge, threatened, except as specifically set forth in
Schedule G hereto. The foregoing will not be deemed to constitute a warranty or
representation by the Company that it has not heretofore or will not hereafter
suffer to be committed minor and unintentional violations of any governmental
regulations of such nature as not to cause either suspension or revocation of
the Company’s operating authority.




3.10 Litigation. The Company represents and warrants that, to the best of its
knowledge except for the pending litigation set forth in Schedule I hereto,
“Florida Litigation”, it is not  a party to any pending or, to its knowledge,
threatened suit, action, proceeding, prosecution or litigation which might
materially adversely affect the financial condition, business, assets,
properties, certificates, rights, authorities, franchises or authorizations of
the Company, or materially interfere therewith. The Seller represents and
warrants that it will contribute up to Seven Thousand ($7,000) Dollars to serve
as legal expenses for any pending legal expenses incurred by the Buyer.  The
amounts due hereunder shall be payable on a quarterly basis commencing with the
calendar quarter in which the Closing occurs with respect to legal fees incurred
in such quarter. Payment shall be made within fifteen business days from the end
of a calendar quarter and shall be accompanied by a statement from the Buyer
stating in reasonable detail the calculation of legal expense payable.




3.11 Defaults. The Company represents and warrants that to the best of its
knowledge,  there are no material defaults on the part of the Company under any
Contract, lease, mortgage, pledge, credit agreement, title retention agreement,
security agreement, Lien, encumbrance or any other commitment, Contract,
agreement or undertaking to which the Company is a party




3.12 Compliance with Laws. The Company represents and warrants that it has never
been charged with infringement or violation of any adversely held patent,
trademark, trade name, or copyright, with claims reading on operations of the
Company or on apparatus or methods employed by the Company in effecting the
same, which would materially adversely affect any operation of the Company, nor
is the Company using or in any way making use of any confidential information or
trade secrets of any former employer of any present or past employee of the
Company except as a result of the acquisition of the business of such former
employer.


3.13 Reliance. Each of the Seller and the Company is not relying on the Buyer,
any Affiliates of the Buyer or any of their respective employees, agents or
sub-agents with respect to the legal, tax, economic and related considerations
of its consummation of the Acquisition, and each of the Seller and the Company
has relied on the advice of, or has consulted with, only its respective own
advisors.




ARTICLE IV:
CONDUCT OF BUSINESS DURING THE ESCROW PERIOD



4.1 Conduct of Business by the Company During the Escrow Period. The Seller and
the Company covenant and agree that, except with the prior written consent of
Buyer, between the Closing Date and the end of the Escrow Period, the business
of the Company will be conducted only in, and the Company will not take any
action except in, the ordinary course of business consistent with past practice.
. The Seller and the Company will give written notice to the Buyer promptly
following the occurrence of any event which has had (or which is likely to have)
a Material Adverse Effect upon its assets, business, operations, prospects,
properties or condition (financial or otherwise).
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V:                                CERTAIN ADDITIONAL AGREEMENTS


5.1 Further Assurances; Compliance with Covenants. Each party will execute and
deliver such additional instruments and other documents and will take such
further actions as may be necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby and to satisfy the conditions set forth in Articles VI and VII. By the
end of the Escrow Period, the Company and the Seller covenant and agree to
deliver to the Buyer the stock certificates representing the Shares, and other
documents required to be delivered to Buyer pursuant to Article VI, and the
Buyer covenants and agrees to deliver to the Company and the Seller the stock
certificates and other documents required to be delivered to the Company and the
Seller pursuant to Article VII.


5.2 Actions. Each of the parties hereto will take all appropriate actions, and
do, or cause to be done, all things necessary, proper or advisable under any
applicable laws, regulations and Contracts to consummate and make effective the
transactions contemplated herein, including, without limitation, obtaining all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of any Governmental Authority and parties to Contracts they are party to
as necessary for the consummation of the transactions contemplated hereby. Each
of the Company and the Buyer also agrees to use commercially reasonable efforts
to defend all lawsuits or other legal proceedings challenging this Agreement or
the consummation of the transactions contemplated hereby and to lift or rescind
any injunction or restraining order or other adversely affecting the ability of
the parties to consummate the transactions contemplated hereby.


5.3 Notification of Certain Matters. The Company and the Seller, as appropriate,
will give prompt notice to the Buyer of the occurrence or non-occurrence of any
event which would likely cause any representation or warranty made by them
herein to be untrue or inaccurate, or any covenant, condition, or agreement
relating to them contained herein not to be complied with or satisfied.


5.4 Seller Vote. The Seller, by executing this Agreement, consents  to the
transactions contemplated hereby, and waives notice of any meeting in connection
therewith and hereby releases and waives any and all rights, including but not
limited to rights of approval, appraisal or dissent, under any agreements
relating to the sale, purchase or voting of any capital stock of the Company to
which it may be a party or otherwise, with respect to the Acquisition of the
Shares by the Buyer and the transactions contemplated hereby.


5.5 Stock Certificates; Releases. By the end of the Escrow Period, the Seller
covenants and agrees to deliver to Buyer all certificates evidencing the Shares
duly endorsed to the Buyer (or its designee) by the Seller;




5.6 Effectiveness of Representations and Warranties. Each and every one of the
representations and warranties of parties set forth in this Agreement will be
true at and as of the Closing Date as though such representations were made at
and as of such time.


5.7 Performance of Covenants. Each and every covenant herein made by the parties
which are to be performed at or prior to the end of the Escrow Period will have
been duly performed by the appropriate party by such date.
 
ARTICLE VI: CONDITIONS TO THE OBLIGATIONS OF BUYER


The obligation of the Buyer to effect the transactions contemplated hereby will
be subject to the fulfillment at or prior to the end of the Escrow Period of the
following conditions, any or all of which may be waived in whole or in part in
writing by the Buyer:


6.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of the Company and the Seller contained in
this Agreement will be true and correct at and as of the Closing Date with the
same force and effect as though made at and as of that time except for matters
specifically permitted by or disclosed on any schedule to this Agreement,
and  that those representations and warranties which address matters only as of
a particular date will remain true and correct as of such date and for
immaterial matters disclosed in writing to the Buyer pursuant to the Closing as
part of the certificate described in this paragraph. The Company and the Seller
will have performed and complied with all of their respective obligations
required by this Agreement to be performed or complied with at or prior to the
end of the Escrow Period. The Seller will have delivered to Buyer a certificate,
dated as of the Closing Date, duly signed by one of its Officers, certifying
that its representations and warranties and, to its knowledge, the
representations and warranties of the Company are true and correct as of the
Closing Date; and that all of its obligations and, to its knowledge, the
obligations of the Company have been complied with and performed.


6.2 Corporate Certificate. The Seller will have delivered to Buyer copies of the
Certificate of Incorporation and By-laws of the Company as in effect immediately
prior to the Closing Date, and copies of resolutions adopted by the Seller’s
Board authorizing the transactions contemplated by this Agreement.


 
6

--------------------------------------------------------------------------------

 
6.3 Delivery of the Shares. As of the Closing Date, the Seller will duly endorse
for transfer and deliver to the Buyer (or its assignee) the Shares and such
other instruments of transfer of title as are necessary to transfer to the Buyer
(or its assignee) good and marketable title to the Shares free and clear of any
Liens.


6.4 Closing Documents. The Company and the Seller will have executed and
delivered the documents required by this Agreement to have been executed and
delivered by them, and such other closing documents necessary to consummate the
Acquisition.




ARTICLE VII:                                CONDITIONS TO THE OBLIGATIONS OF THE
COMPANY ANDTHE SELLER


The obligations of the Company and the Seller to effect the transactions
contemplated hereby will be subject to the fulfillment at or prior to the end of
the Escrow Period of the following conditions, any or all of which may be waived
in whole or in part in writing by the Company and the Seller:


7.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of the Buyer contained in this Agreement will
be true and correct as of the Closing Date with the same force and effect as
though made at and as of that time except for changes specifically permitted by
or disclosed pursuant to this Agreement, and  that those representations and
warranties which address matters only as of a particular date will remain true
and correct as of such date. Buyer will have performed and complied with all of
its obligations required by this Agreement to be performed or complied with at
or prior to the end of the Escrow Period. Buyer will have delivered to the
Seller a certificate, dated as of the Closing Date, certifying that its
representations and warranties are true and correct as of the Closing Date, and
that all its obligations have been complied with and performed in all material
respects.


7.2 Consideration. By the end of the Escrow Period, the Buyer will make the
InitialPayment.


7.3 Closing Documents. The Buyer will have executed and delivered the documents
required by this Agreement to have been executed and delivered by them, and such
other closing documents necessary to consummate the Acquisition.


ARTICLE VIII: INDEMNIFICATION


8.1 Agreement by the Company and the Seller to Indemnify. The Company and the
Seller agree to indemnify and hold Buyer and each of its officers, directors,
employees, affiliates, successors and assigns (each, a “Buyer Indemnitee”)
harmless from and against the aggregate of all expenses, losses, costs,
deficiencies, liabilities and damages (including, without limitation, related
counsel and legal fees and expenses) incurred or suffered by a Buyer Indemnitee
arising out of or resulting from (i) any material breach of a representation,
warranty or certification made by the Company or the Seller in this Agreement or
in any other document or certificate delivered pursuant to this Agreement, or
(ii) any material breach of the covenants or agreements made by the Company or
the Seller in this Agreement or in any other document or certificate delivered
pursuant to this Agreement (collectively, “Buyer Indemnifiable Damages”).
Without limiting the generality of the foregoing, with respect to the
measurement of Buyer Indemnifiable Damages, each Buyer Indemnitee will have the
right to be put in the same pre-tax consolidated financial position as it would
have been in had each of the representations and warranties of the Company and
the Seller hereunder been true and correct and had the covenants and agreements
of the Company and the Seller hereunder been performed in full. Notwithstanding
the foregoing, (i) no claim of indemnification will be made and no payment
therefore will be due hereunder in excess of Seven  Thousand Dollars ($7,000) of
Buyer Indemnifiable Damages incurred by the Buyer Indemnitees, (ii) the total
aggregate Buyer Indemnifiable Damages that the Seller will be liable for under
this indemnification provision will be limited to the aggregate Purchase Price
actually paid to the Seller, and will be payable in such form (cash or equity)
as paid by the Buyer to the Seller, and (iii) the indemnification obligation of
the Company and the Seller will only apply to claims for indemnification made on
or before the second anniversary of the Closing Date.


8.2 Agreement by the Buyer to Indemnify. The Buyer agrees to indemnify the
Seller and each of their officers, directors, employees, Affiliates, successors
and assigns (each, a “Seller Indemnitee”) harmless from and against the
aggregate of all expenses, losses, costs, deficiencies, liabilities and damages
(including, without limitation, related counsel and paralegal fees and expenses)
incurred or suffered by a Seller Indemnitee arising out of or resulting from (i)
any material breach of a representation, warranty or certification made by the
Buyer in this Agreement or in any other document or certificate delivered
pursuant to this Agreement, or (ii) any material breach of the covenants or
agreements made by the Buyer in this Agreement or in any other document or
certificate delivered pursuant to this Agreement (collectively, “Seller
Indemnifiable Damages”). Without limiting the generality of the foregoing, with
respect to the measurement of Seller Indemnifiable Damages, each Seller
Indemnitee will have the right to be put in the same pre-tax consolidated
financial position as it would have been in had each of the representations and
warranties of the Buyer hereunder been true and correct and had the covenants
and agreements of the Buyer hereunder been performed in full. Notwithstanding
the foregoing, (i) no claim of indemnification will be made and no payment
therefore will be due hereunder with respect to the first Seven Thousand Dollars
($7,000) of Seller Indemnifiable Damages incurred by the Seller Indemnitees,
(ii) the total aggregate Seller Indemnifiable Damages that the Buyer will be
liable for under this indemnification provision will be limited to the aggregate
Purchase Price actually paid to the Seller, and will be payable in such form of
cash  and (iii) the indemnification obligation of the Buyer will only apply to
claims for indemnification made on or before the second anniversary of the
Closing Date.


8.3 Survival of Representations and Warranties. Each of the representations and
warranties made by the parties in this Agreement or pursuant hereto will survive
for a period of one year after the Closing. Notwithstanding any knowledge of
facts determined or determinable by any party by investigation, each party will
have the right to fully rely on the representations, warranties, covenants and
agreements of the other parties contained in this Agreement or in any other
documents or papers delivered in connection herewith. Each representation,
warranty, covenant and agreement of the parties contained in this Agreement is
independent of each other representation, warranty, covenant and agreement.


 
7

--------------------------------------------------------------------------------

 
8.4 Third Party Actions – Buyer Indemnitee. Promptly after receipt by a Buyer
Indemnitee of notice of commencement of any action by a third party which could
give rise to Buyer Indemnifiable Damages, the Buyer Indemnitee will, if an
indemnification claim thereof is to be made against the Company and the Seller,
promptly notify in writing the Company and each of the Seller of the
commencement thereof; provided, however, that the omission to so notify the
Company and each of the Seller will not relieve them from any liability which
they may have hereunder unless the Company or the Seller have been materially
prejudiced thereby. The parties agree that with respect to any such third party
action, the Buyer will (i) assume the defense thereof with its own legal
counsel, (ii) provide the Company and each of the Seller with all information
that they reasonably request relating to the handling of such claim, (iii)
confer with the Company and each of the Seller as to the most cost-effective
manner in which to handle such claim, and (iv) use its reasonable efforts to
minimize the cost of handling such claim.


8.5 Third Party Actions – Seller Indemnitee. Promptly after receipt by a Seller
Indemnitee of notice of commencement of any action by a third party which could
give rise to Seller Indemnifiable Damages, the Seller Indemnitee will, if an
indemnification claim thereof is to be made against the Buyer, promptly notify
in writing the Buyer of the commencement thereof; provided, however, that the
omission to so notify the Buyer will not relieve it from any liability which it
may have hereunder unless the Buyer been materially prejudiced thereby. The
parties agree that with respect to any such third party action, the Seller will
(i) assume the defense thereof with their own legal counsel, (ii) provide the
Buyer with all information that it reasonably requests relating to the handling
of such claim, (iii) confer with the Buyer as to the most cost-effective manner
in which to handle such claim, and (iv) use their reasonable efforts to minimize
the cost of handling such claim.


ARTICLE IX: DEFINITIONS


9.1 Defined Terms . As used herein, the following terms will have the following
meanings:


“Act” has the meaning ascribed to it in Section 1.4.


“Affiliate” has the meaning ascribed to it in Rule 12b-2 of the General Rules
and Regulations under the Exchange Act, as in effect on the date hereof.


“Agreement” has the meaning ascribed to it in the preamble.


“Buyer” has the meaning ascribed to it in the preamble.


“Buyer Indemnitee” has the meaning ascribed to it in Section 8.1.


“Buyer Indemnifiable Damages” has the meaning ascribed to it in Section 8.1.


“Closing” has the meaning ascribed to it in Section 1.2.


“Closing Date” has the meaning ascribed to it in Section 1.2.


“Code” means the Internal Revenue Code of 1986, as amended, and treasury
regulations promulgated there under.


“Company” has the meaning ascribed to it in the preamble.


“Company Board” has the meaning ascribed to it in the recitals.


“Gross Revenues less Direct Costs” means Gross Revenues less Direct Costs of the
Company calculated in accordance with GAAP;
“Contract” means any agreement, contract, agreement, talent management
agreement,  license, commitment, undertaking, obligation, whether written or
oral, express or implied.


“Deferred Payment” has the meaning ascribed to it in Section 1.5.


“Escrow Period” has the meaning ascribed to it in Section 1.2.


 
8

--------------------------------------------------------------------------------

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.


“Governmental Authority” means any nation or government, any state, regional,
local or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
restriction on transfer, right of refusal, preemptive right, claim or charge of
any kind (including, but not limited to, any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law or any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge).



“Person” means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.


“Purchase Price” has the meaning ascribed to it in Section 1.3.


“Releases” has the meaning ascribed to it in Section 5.5.


“Seller Indemnitee” has the meaning ascribed to it in Section 8.2.


“Seller Indemnifiable Damages” has the meaning ascribed to it in Section 8.2.


“Seller” has the meaning ascribed to it in the preamble.


“Senior Management” means natural Persons who serve as executive officers of the
Company.


“Shares” has the meaning ascribed to it in the recitals.


“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having normal voting power to elect a
majority of the board of directors, or other Persons performing similar
functions, are at the time directly or indirectly owned by such Person.


“Taxes” means all taxes, fees or other assessments, including, but not limited
to, income, excise, property, sales, franchise, intangible, withholding, social
security and unemployment taxes imposed by any federal, state, local or foreign
governmental agency, and any interest or penalties related thereto.




9.2 Other Definitional Provisions . All terms defined in this Agreement will
have the defined meanings when used in any certificates, reports or other
documents made or delivered pursuant hereto or thereto, unless the context
otherwise requires. Terms defined in the singular will have a comparable meaning
when used in the plural, and vice versa. All matters of an accounting nature in
connection with this Agreement and the transactions contemplated hereby will be
determined in accordance with GAAP applied on a basis consistent with prior
periods, where applicable. As used herein, the neuter gender will also denote
the masculine and feminine where the context so permits.
 
ARTICLE X: TERMINATION


10.1 Termination. This Agreement may be terminated at any time prior to the end
of the Escrow Period: (a) by mutual written consent of the parties hereto; or
(b) by Buyer in the event of a material breach by the Company or the Seller of
any provision of this Agreement; or (c) by the Seller in the event of a material
breach by Buyer of any provision of this Agreement.


 
9

--------------------------------------------------------------------------------

 
10.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.1, this Agreement will forthwith become void and of no
further force and effect and the parties will be released from any and all
obligations hereunder; provided, however, that nothing herein will relieve any
party from liability for the willful breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.


ARTICLE XI: GENERAL PROVISIONS



11.1 Entire Agreement; No Third Party Beneficiaries. This Agreement (including
the exhibits and schedules attached hereto), and other the documents to be
delivered at the Closing pursuant to this Agreement, contain the entire
understanding of the parties in respect of its subject matter and supersede all
prior agreements and understandings (oral or written) between or among the
parties with respect to such subject matter. The parties agree that prior drafts
of this Agreement will not be deemed to provide any evidence as to the meaning
of any provision hereof or the intent of the parties with respect thereto. The
exhibits and schedules hereto constitute a part hereof as though set forth in
full above. Except for the Persons expressly stated herein to be indemnities,
this Agreement is not intended to confer upon any Person, other than the parties
hereto, any rights or remedies hereunder.


11.2 Expenses.  Except as otherwise provided herein, the parties will pay their
own fees and expenses, including their own counsel fees, incurred in connection
with this Agreement and any transaction contemplated hereby.


11.3. Amendment; Waiver . This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise and no delay in exercising, any right, power
or privilege under this Agreement will operate as a waiver, nor will any single
or partial exercise of any right, power or privilege hereunder preclude the
exercise of any other right, power or privilege. No waiver of any breach of any
provision will be deemed to be a waiver of any preceding or succeeding breach of
the same or any other provision, nor will any waiver be implied from any course
of dealing between the parties. No extension of time for performance of any
obligations or other acts hereunder or under any other agreement will be deemed
to be an extension of the time for performance of any other obligations or any
other acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity that they may have
against each other.


11.4 Binding Effect; Assignment . The rights and obligations of this Agreement
will bind and inure to the benefit of the parties and their respective
successors and assigns. Nothing expressed or implied herein will be construed to
give any other Person any legal or equitable rights hereunder.


11.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original but all of which together will constitute one
and the same instrument. A telecopy signature of any party will be considered to
have the same binding legal effect as an original signature.


11.6 Interpretation. When a reference is made in this Agreement to an article,
section, paragraph, clause, schedule or exhibit, such reference will be deemed
to be to this Agreement unless otherwise indicated. The headings contained
herein and on the schedules and exhibits are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement or
the schedules or exhibits hereto. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.”


11.7 Construction. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or question of intent or interpretation arises, this Agreement will
be construed as if drafted jointly by the parties and no presumptions or burdens
of proof will arise favoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. If any party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached will not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty, or covenant. The mere listing (or inclusion of copy) of a document or
other item will not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
relates solely to the existence of the document or other items itself).



11.8 Governing Law; Severability . This Agreement will be construed in
accordance with and governed for all purposes by the laws of the State of
Florida applicable to Contracts executed and to be wholly performed within such
State. If any word, phrase, sentence, clause, section, subsection or provision
of this Agreement as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of any other word, phrase,
sentence, clause, section, subsection or provision of this Agreement. If any
provision of this Agreement, or any part thereof, is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination will have the power to
reduce the duration and/or area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision will then be
enforceable and will be enforced.


 
10

--------------------------------------------------------------------------------

 
11.9 Arm’s Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of independent counsel before
executing this Agreement; (d) said party has acted voluntarily and of its own
free will in executing this Agreement; (e) said party is not acting under
duress, whether economic or physical, in executing this Agreement; and (f) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel


11.10 Waiver of Jury Trial. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS OR RELATES TO THIS
AGREEMENT, ANY TRANSACTIONS CONTEMPLATED HEREUNDER, THE PERFORMANCE HEREOF OR
THE RELATIONSHIP CREATED HEREBY, WHETHER SOUNDING IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE, TRIAL WILL BE TO A COURT OF COMPETENT JURISDICTION AND
NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT (STATUTORY,
CONSTITUTIONAL, COMMON LAW OR OTHERWISE) IT MAY HAVE TO A TRIAL BY JURY. ANY
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE OTHER PARTIES’ RIGHT TO TRIAL BY
JURY. NO PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS BY ANY OTHER
PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS READ AND
UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.


[Remainder of page intentionally left blank; signature pages follow.]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.





SELLER:


CMG HOLDINGS GROUP, INC.




By: /s/ James Ennis
James J. Ennis
Chief Operating Officer





BUYER:


CREATIVE MANAGEMENT GLOBAL, INC.


By: /s/ Nathan Lapkin
Nathan Lapkin
President
 


COMPANY:


CREATIVE MANAGEMENT OF DELAWARE, INC.




By:/s/ James Ennis
James J. Ennis
Chief Operating Officer

 
12

--------------------------------------------------------------------------------

 
